Citation Nr: 0401759	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for psoriasis, rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In May 2002, the RO denied the claim of service connection 
for post-traumatic stress disorder (PTSD).  The veteran filed 
a timely notice of disagreement and in August 2002, the RO 
granted service connection for PTSD.  The veteran has not 
disagreed with any aspect of this grant.  Given the RO's 
favorable action, the issue is no longer before the Board.  

The Board observes that the veteran also appealed the May 
2002 denial of his claim for an increased rating for 
residuals of a fracture of the left ankle with degenerative 
joint disease, rated 10 percent disabling.  The veteran 
withdrew this appeal during a March 2003 Video-Conference 
Board hearing.  Consequently, the issue is no longer in 
appellate status.  38 C.F.R. § 20.204 (2003).  

The veteran had a Video Conference Board hearing before the 
undersigned Acting Veteran's Law Judge in March 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus which was due to noise exposure in service.  A 
review of the record reveals that while in service the 
veteran flew in several combat tours.  He had a total of 2300 
log flying hours in all types of aircraft, single, twin, and 
4 engines.  He was also a pilot instructor.  He testified in 
March 2003 that postservice he received treatment for hearing 
loss from a private physician.  The veteran has not submitted 
records of such treatment.  The veteran should be given an 
opportunity to submit records of treatment for hearing loss 
and tinnitus.  Additionally, he should be scheduled for a VA 
examination to include an opinion regarding the etiology of 
any hearing loss and tinnitus found.  

The veteran also contends that his service-connected 
psoriasis is more disabling than reflected in the 10 percent 
rating currently assigned.  He stated during a March 2003 
Video Conference Board hearing that he received additional VA 
treatment for his service-connected psoriasis following his 
last VA examination dated in March 2002.  Records of such 
treatment have not been associated with the claims file.  The 
Board finds that in order to fulfill its duty to assist, the 
RO must obtain the VA records because they are constructively 
of record and may contain information vital to the veteran's 
claim.

Moreover, the Board notes that in August 2002, the criteria 
for skin disorders were revised.  The Board notes that the 
most recent VA skin examination report is inadequate for 
rating the veteran under the new rating skin rating criteria.   
The veteran should therefore be scheduled for another VA 
examination.

In view of the foregoing, the case is REMANDED to the RO for 
the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for psoriasis from 
February 2001 to the present and for 
hearing loss and tinnitus, since his 
discharge from active military service in 
March 1946 to the present.  Obtain 
records from each health care provider 
the veteran identifies.  If any 
identified records cannot be obtained, 
the RO should notify the veteran and his 
representative of such fact.

3.  The RO should schedule the veteran 
for a VA audio examination for the 
purpose of determining the nature and 
etiology of any hearing loss or tinnitus 
found.  In this regard, the examiner, 
based on examination findings, historical 
records, and medical principles, should 
give a medical opinion, with full 
rationale, as to the etiology of any 
current hearing loss and tinnitus, 
including the likelihood that it was 
medically caused by combat noise exposure 
in service.  

4.  The RO should also schedule the veteran for a 
VA skin examination for the purpose of determining 
the current severity of his service-connected 
psoriasis.  All indicated tests should be performed 
and all findings reported in detail.  The RO should 
ask the examiner to address the following 
questions:
a.  Does the service-connected skin disorder, 
psoriasis, involve exudation, constant itching, 
extensive lesions, marked disfigurement, 
ulceration, or crusting, systemic or nervous 
manifestations?
b.  Is the psoriasis exceptionally repugnant?
c.  In light of the revisions to 38 C.F.R. § 4.118, 
and involving Diagnostic Codes 7800-7833, effective 
August 30, 2002, specify 1) whether the service-
connected skin disorder, psoriases, involves 20-40 
percent of the entire body or 20-40 percent of 
exposed areas affected, or 2) whether systemic 
therapy or other immunosuppressive drug treatment 
was required for a total of 6 weeks or more, but 
not constantly, during the past 12 months.  
d.  Does psoriasis cover more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, or 
constant or near constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during 
the past 12 months.

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



